ORDER GRANTING MOTION TO COMMENCE AN ACTION AND DISMISSING COMPLAINT AND ACTION WITHOUT PREJUDICE
SHERMAN G. FINESILVER, Chief Judge.
This matter is before the Court on the plaintiff’s motion to commence an action without prepayment of costs. After careful review and consideration of plaintiff’s complaint and affidavit in support thereof, we find that, read in a light most favorable to the plaintiff, the motion is GRANTED, but plaintiff’s complaint and action are DISMISSED WITHOUT PREJUDICE.
Plaintiff’s complaint is properly dismissed because it does not contain a short and plain statement of the grounds upon which the Court may assert jurisdiction as required by Rule 8 of the Federal Rules of Civil Procedure. Fed.R.Civ.P. 8. Moreover, this action represents an attempt by plaintiff to appeal the decision of a state district court in a domestic dispute. The subject matter of the complaint falls within the domestic relations exception to the federal diversity jurisdiction statute. Under this widely recognized judicial exception, federal courts, including our own, have uniformly declined to exercise jurisdiction over *675domestic disputes. See Casida v. Casida, 580 F.Supp. 857 (D.Colo.1984); Jagiella v. Jagiella, 647 F.2d 561 (5th Cir.1981); Imel v. United States, 523 F.2d 853 (10th Cir.1975); Phillips, Nizer, Benjamin, Krim & Ballon v. Rosenstiel, 490 F.2d 509 (2d Cir.1973); Druen v. Druen, 247 F.Supp. 754 (D.Colo.1965). See also Wright, Federal Courts, § 25, at 143-45 (4th ed. 1983). The state’s strong interest in domestic relations cases, the competence of state courts to settle such disputes, and the possibility of conflicting federal and state court decrees preclude this Court from assuming jurisdiction. Accordingly,
IT IS ORDERED:
1. plaintiff’s motion to commence an action without payment of fees and costs is granted.
2. the complaint and action are dismissed without prejudice.